 

Case 7:20-cr-01029 Document1 Filed on 06/16/20 in TXSD Page 1of1 70

States District Court
Unico Wit ot of fexas
FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS JUN ¢ 6 2020
McALLEN DIVISION pevid J Bradley, Clot

UNITED STATES OF AMERICA §

§ A
v. § CriminalNo. ff ~ 20 -

. 1029
ABIEL GUDINO-GARCIA §

SEALED INDICTMENT

 

THE GRAND JURY CHARGES:

From on or about April 16, 2018, to on or about April 19, 2018, in the Southern District of
Texas and within the jurisdiction of the Court, defendant,

ABIJEL GUDINO-GARCIA
did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substance
involved was 500 grams or more of a mixture or substance containing a detectable amount of
| methamphetamine, a Schedule II controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(A).

A TRUE BILL

 

FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

Vd Coe

ASSISTANT UNITED STATES ATTORNEY

 
